DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Altmiller on October 12th, 2021.
The application has been amended as follows: 
1. (Currently amended) A suction tool, comprising: 
	a hollow cylindrical main pipe having: a rear end side connected to a vacuum cleaner main body; and a front end portion in which a main suction port is formed; and 
	a hollow cylindrical sub pipe having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe; and a front end portion in which a sub suction port is formed, 
	the sub pipe being provided so as to be movable between a retracted position in which the front end portion of the sub pipe is arranged so as to be retracted from the front end portion of the main pipe, and a use position in which the front end portion of the sub pipe is arranged so as to protrude from the front end portion of the main pipe along an axial direction of the main pipe, the sub pipe being arranged inside the main pipe in the retracted position, a part of the sub pipe being arranged so as to protrude from the main suction port outside the main pipe in the use position, the sub pipe being 
	the sub suction port provided in an outer side of the front end portion of the sub pipe along an axial direction of the sub pipe, the sub suction port being mesh-patterned, [[and]]
	the suction tool further comprising a remover provided inside the main pipe, the remover configured to remove trash adsorbed on the outer side of the sub suction port of the sub pipe from the sub pipe when the sub pipe moves from the use position toward the retracted position, and 
the remover being spaced from an axial end of the main pipe.

12. (Currently amended) An electric vacuum cleaner comprising: 
	a suction tool; and 
	a vacuum cleaner main body, 
	the suction tool including 
		a hollow cylindrical main pipe having: a rear end side connected to the vacuum cleaner main body; and a front end portion in which a main suction port is formed; and 
		a hollow cylindrical sub pipe having: a rear end side at which an inside of the sub pipe communicates with an inside of the main pipe; and a front end portion in which a sub suction port is formed, 
		the sub pipe being provided so as to be movable between a retracted position in which the front end portion of the sub pipe is arranged so as to be retracted from the front end portion of the main pipe, and a use position in which the front end portion of the sub pipe is arranged so as to protrude from the front end portion of the main pipe along an axial direction of the main pipe, the sub pipe being arranged inside the main pipe in the retracted position, a part of the sub pipe being arranged so as to protrude from the main suction port outside the main pipe in the use position, the sub pipe 
	the sub suction port provided in an outer side of the front end portion of the sub pipe along an axial direction of the sub pipe, the sub suction port being mesh-patterned, [[and]]
	the suction tool further comprising a remover provided inside the main pipe, the remover configured to remove trash adsorbed on the outer side of the sub suction port of the sub pipe from the sub pipe when the sub pipe moves from the use position toward the retracted position, and 
the remover being spaced from an axial end of the main pipe.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 7-9 are allowable for the reasons stated in a previous action. Claims 1-2 and 12 are now allowable because the prior art does not teach, alone or in combination, the presence of a mesh-patterned sub suction port provided on the outer side of the front end portion of a sub pipe and a remover configured to remove trash that is spaced from an axial end of the main pipe. The prior art teaches the use of removers primarily in conjunction with retractable brushes. See: e.g. Shiga et al. (JP 2015150011) and Ptak et al. (US 7437797). But combining removers for use with retractable brushes with a device using a sub-pipe creates some obstacles to overcome that would not have been obvious to a person having ordinary skill in the art at the time of the invention. Brushes can be far more flexible than suction tubes and do not need to maintain an internal cavity for suction. Claim 2 depends from claim 1, and is consequently allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723